Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 03/17/2022 has been entered. Claims 1-17 are currently pending in this application.
Applicant’s arguments, see Pages 6-9 filed 03/17/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant states " …Yuan is silent about a one-to-one correspondence between the element 1031 and a bonding lead. In FIG. 6 and FIG. 7 of Yuan, one element 1031 corresponds to a gap between two adjacent elements 1031 to block ink from entering an area B from an area AA. Clearly, Yuan and the present application utilize different techniques to prevent ink from entering one area from another area. Applicant respectfully submits that a person of ordinary skill would not have motivation to modify a relationship between the element 1031 and a bonding lead of Yuan to combine it with Kuroe to arrive at the present application because both Kuroe and Yuan are silent about ink bypassing a circular through hole and diffusing along a tangent direction of an arc of the circular through hole due to surface tension of the ink, Thus, claim 1 is non-obvious and patentable over the cited references…". Examiner respectfully disagrees. 
First, the language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. The dictionary.com defines “corresponding” as “similar in position” or “associated in a relationship”, and the claim language of "each of the first dams corresponds to one of the bonding leads" is not interpreted as "there is a one-to-one correspondence between the first dams and the bonding leads, and each of the first dams corresponds to one of the bonding leads". Even the total numbers of the first dams and the bonding leads are different without a one-to-one correspondence, each of the first dams can correspond to one of the bonding leads while two different first dams can correspond to one same bonding lead or there are extra bonding leads left without corresponding to any first dam. 
Second, the limitation or function of “ink bypassing a circular through hole and diffusing along a tangent direction of an arc of the circular through hole due to surface tension of the ink” is not included in the claims 1 or 10, and Kuroe or Yuan does not need to teach ink bypassing a circular through hole and diffusing along a tangent direction of an arc of the circular through hole due to surface tension of the ink. Per MPEP 2144 IV: the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). See also, Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). 
Therefore, as stated in the rejection of claim 1 below, Kuroe already teaches the bonding leads (the terminal pads corresponding to 50, 60 and 30, Fig. 1-2, [0058-0059]). Kuroe does not teach that a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads and have a curved convex structure, a convex direction of the curved convex structure points to the first alignment film, each of the first dams corresponds to one of the bonding leads, and a gap between two adjacent first dams. Yuan teaches that (Fig. 4-9, Pages 3-5 of English translation of CN107632434A) a plurality of first dams (1031 in Fig. 4-7, Pages 4-5) are disposed on a side of the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3) near an edge of the display area (AA in Fig. 6-8), the first dams(1031 in Fig. 4-7, Pages 4-5) are configured to isolate the first alignment film  (the printed alignment film on the array substrate and corresponding to the display area AA, Pages 4-5) from the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3) and have a curved convex structure (Fig. 5b, Page 4, last Paragraph), a convex direction (Fig. 5b, Page 4, last Paragraph) of the curved convex structure (Fig. 5b, Page 4, last Paragraph) points to the first alignment film (the printed alignment film on the array substrate and corresponding to the display area AA, Pages 4-5), each of the first dams (1031 in Fig. 4-7, Pages 4-5) corresponds to one of the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3), and a gap (Fig. 6-7) between two adjacent first dams (1031 in Fig. 4-7, Pages 4-5). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yuan for the system of Kuroe such that in the system of Kuroe, a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads and have a curved convex structure, a convex direction of the curved convex structure points to the first alignment film, each of the first dams corresponds to one of the bonding leads, and a gap between two adjacent first dams. The motivation is that it can prevent the spread of the alignment film, and the performance reliability of the display panel is improved (Yuan, Page 5, first paragraph, Page 2).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroe (US 2019/0304921) in view of Yuan (CN107632434A).
Regarding claim 1, Kuroe teaches a liquid crystal display (LCD) device (Fig. 1-5, [0024-0084]), comprising: 
an array substrate (12 in Fig. 2, [0030-0031]) and a color filter substrate (11 in Fig. 2, [0030-0031]), which are disposed opposite to each other (Fig. 2); and
a liquid crystal layer (13 in Fig. 2, [0031]) and a plurality of photo spacers (18 in Fig.2, [0031]), which are disposed between the array substrate and the color filter substrate (Fig. 2); 
wherein the array substrate (12 in Fig. 2, [0030-0031]) is adhered to the color filter substrate (11 in Fig. 2, [0030-0031]) by a frame sealant (14 in Fig. 2, [0030-0031]), the LCD device (Fig. 1-5, [0024-0084]) comprises a display area (AA in Fig. 1-2, [0029]) and a non-display area (NAA in Fig. 1-2, [0029-0030]) disposed outside the display area (AA in Fig. 1-2, [0029]), a bonding area (the area corresponding to 50, 60 and 30 in Fig. 1-2, [0038, 0048, 0058, 0059]) is further defined in the non- display area (NAA in Fig. 1-2, [0029-0030]), a plurality of bonding leads (the terminal pads corresponding to 50, 60 and 30, Fig. 1-2, [0058-0059]) are formed on the array substrate (12 in Fig. 2, [0030-0031]) in the bonding area (the area corresponding to 50, 60 and 30 in Fig. 1-2, [0038, 0048, 0058, 0059]), and a first alignment film (12M in Fig. 2, [0052]) is further disposed on the array substrate (12 in Fig. 2, [0030-0031]); and 
Kuroe already teaches the bonding leads (the terminal pads corresponding to 50, 60 and 30, Fig. 1-2, [0058-0059]). Kuroe does not teach that a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads and have a curved convex structure, a convex direction of the curved convex structure points to the first alignment film, each of the first dams corresponds to one of the bonding leads, and a gap between two adjacent first dams.
Yuan teaches that (Fig. 4-9, Pages 3-5 of English translation of CN107632434A) a plurality of first dams (1031 in Fig. 4-7, Pages 4-5) are disposed on a side of the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3) near an edge of the display area (AA in Fig. 6-8), the first dams(1031 in Fig. 4-7, Pages 4-5) are configured to isolate the first alignment film  (the printed alignment film on the array substrate and corresponding to the display area AA, Pages 4-5) from the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3) and have a curved convex structure (Fig. 5b, Page 4, last Paragraph), a convex direction (Fig. 5b, Page 4, last Paragraph) of the curved convex structure (Fig. 5b, Page 4, last Paragraph) points to the first alignment film (the printed alignment film on the array substrate and corresponding to the display area AA, Pages 4-5), each of the first dams (1031 in Fig. 4-7, Pages 4-5) corresponds to one of the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3), and a gap (Fig. 6-7) between two adjacent first dams (1031 in Fig. 4-7, Pages 4-5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yuan for the system of Kuroe such that in the system of Kuroe, a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads and have a curved convex structure, a convex direction of the curved convex structure points to the first alignment film, each of the first dams corresponds to one of the bonding leads, and a gap between two adjacent first dams. The motivation is that it can prevent the spread of the alignment film, and the performance reliability of the display panel is improved (Yuan, Page 5, first paragraph, Page 2).
Regarding claim 10, Kuroe teaches a liquid crystal display (LCD) device (Fig. 1-5, [0024-0084]), comprising: 
an array substrate (12 in Fig. 2, [0030-0031]) and a color filter substrate (11 in Fig. 2, [0030-0031]), which are disposed opposite to each other (Fig. 2); and
a liquid crystal layer (13 in Fig. 2, [0031]) and a plurality of photo spacers (18 in Fig.2, [0031]), which are disposed between the array substrate and the color filter substrate (Fig. 2); 
wherein the array substrate (12 in Fig. 2, [0030-0031]) is adhered to the color filter substrate (11 in Fig. 2, [0030-0031]) by a frame sealant (14 in Fig. 2, [0030-0031]), the LCD device (Fig. 1-5, [0024-0084]) comprises a display area (AA in Fig. 1-2, [0029]) and a non-display area (NAA in Fig. 1-2, [0029-0030]) disposed outside the display area (AA in Fig. 1-2, [0029]), a bonding area (the area corresponding to 50, 60 and 30 in Fig. 1-2, [0038, 0048, 0058, 0059]) is further defined in the non- display area (NAA in Fig. 1-2, [0029-0030]), a plurality of bonding leads (the terminal pads corresponding to 50, 60 and 30, Fig. 1-2, [0058-0059]) are formed on the array substrate (12 in Fig. 2, [0030-0031]) in the bonding area (the area corresponding to 50, 60 and 30 in Fig. 1-2, [0038, 0048, 0058, 0059]), and a first alignment film (12M in Fig. 2, [0052]) is further disposed on the array substrate (12 in Fig. 2, [0030-0031]); and 
Kuroe already teaches the bonding leads (the terminal pads corresponding to 50, 60 and 30, Fig. 1-2, [0058-0059]). Kuroe does not teach that a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads and have a curved convex structure, and each of the first dams corresponds to one of the bonding leads, and a gap between two adjacent first dams.
Yuan teaches that (Fig. 4-9, Pages 3-5 of English translation of CN107632434A) a plurality of first dams (1031 in Fig. 4-7, Pages 4-5) are disposed on a side of the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3) near an edge of the display area (AA in Fig. 6-8), the first dams(1031 in Fig. 4-7, Pages 4-5) are configured to isolate the first alignment film  (the printed alignment film on the array substrate and corresponding to the display area AA, Pages 4-5) from the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3) and have a curved convex structure (Fig. 5b, Page 4, last Paragraph), and each of the first dams (1031 in Fig. 4-7, Pages 4-5) corresponds to one of the bonding leads (Fig. 3-8, the inherent bonding leads in the bonding area B for the COF flexible circuit board 104, Page 3), and a gap (Fig. 6-7) between two adjacent first dams (1031 in Fig. 4-7, Pages 4-5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yuan for the system of Kuroe such that in the system of Kuroe, a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads and have a curved convex structure, and each of the first dams corresponds to one of the bonding leads, and a gap between two adjacent first dams. The motivation is that it can prevent the spread of the alignment film, and the performance reliability of the display panel is improved (Yuan, Page 5, first paragraph, Page 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroe in view of Yuan as applied to claim 1 above, and further in view of Shin (US 2021/0141264).
Regarding claim 2, Kureo in view Yuan also teaches that the curved convex structure is a dam for preventing the spread of the first alignment film. Yuan already teaches a height of the curved convex structure ranges (Fig. 4-5b, Page 4, last Paragraph), and a width of an arc of the curved convex structure (Fig. 5b, Page 4, last Paragraph), Kureo in view Yuan does not teach that a height of the curved convex structure ranges from 2μm to 4μm, and a width of an arc of the curved convex structure ranges from 5μm to 50μm.
Shin teaches that a height of a dam (h1 of DP1 in Fig. 3, 5-7, 9 and Fig. 21, [0151-0152, 0159]) for preventing the spread of an alignment film (190 in Fig. 5, [0159]) ranges from 2μm to 4μm ([0152], h1 is about 2.2 μm to about 3.0μm), and a width of the dam (h1 of DP1 in Fig. 3, 5-7, 9 and Fig. 21, [0151-0152, 0159]) for preventing the spread of an alignment film (190 in Fig. 5, [0159]) ranges from 5μm to 50μm ([0151], W1 is about 30 μm to about 35μm).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shin for the system of Kuroe in view of Yuan such that in the system of Kuroe in view of Yuan, a height of the curved convex structure ranges from 2μm to 4μm, and a width of an arc of the curved convex structure ranges from 5μm to 50μm. The motivation is that it can prevent the first alignment film from overflowing and extending to the sealing member (Shin, [0160]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroe in view of Yuan as applied to claims 1 and 10 above, and further in view of Xu (US 2017/0160611).
Regarding claims 3 and 11, Kureo also teaches that the array substrate (12 in Fig. 2, [0030-0031]) comprises a first substrate (12G in Fig. 2, [0035]) and a plurality of thin film transistor (TFT) array layers (the layers between 12G and 12M in Fig. 2, [0035-0037]) disposed on the first substrate (12G in Fig. 2, [0035]), and the TFT array layers (the layers between 12G and 12M in Fig. 2, [0035]) comprise a gate metal layer ([0036-0037]), a gate insulating layer ([0037]), an interlayer insulating layer (28A in Fig. 2, [0035, 0044]), a source/drain metal layer ([0037]), a pixel electrode layer (24 in Fig. 2, [0035]), a planarization layer (28B in Fig. 2, [0035, 0044]), and a passivation layer (29 in Fig. 2, [0035]).
Kuroe does not teach the following elements. 
Xu teaches the following elements:
(Claims 3 and 11) the TFT array layers (Fig. 2, [0034]) comprise a buffer layer (31 and/or 32 in Fig. 2, [0034]) and a shielding layer (2 in Fig. 2, [0034]) on the buffer layer (31 and/or 32 in Fig. 2, [0034]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Kuroe in view of Yuan such that in the system of Kuroe in view of Yuan, 
(Claims 3 and 11) the array substrate comprises a first substrate and a plurality of thin film transistor (TFT) array layers disposed on the first substrate, and the TFT array layers comprise a buffer layer, a gate metal layer, a gate insulating layer, an interlayer insulating layer, a source/drain metal layer, a pixel electrode layer, a planarization layer, and a passivation layer.
The motivation is to maintain stability of the TFT device, and provide duality of functionality (Xu, [0028]).

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroe in view of Yuan as applied to claims 1 and 10 above, and further in view of Nishimura (US 2010/0091231).
Regarding claims 4 and 12, Kureo also teaches that the color filter substrate (11 in Fig. 2, [0030-0031]) comprises a second substrate (11G in Fig. 2), a color film (15 and 16 in Fig. 2, [0051]), a common electrode layer, and a second alignment film (11M in Fig. 2, [0052]).
Kuroe does not teach the following elements. 
Nishimura teaches the following elements (Fig. 6-8, [0111]):
(Claims 4 and 12) a color filter substrate (the substrate above LC in Fig. 7) comprises a common electrode layer (60a/60 in Fig. 6-8, [0111]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nishimura for the system of Kuroe in view of Yuan such that in the system of Kuroe in view of Yuan, 
(Claims 4 and 12) the color filter substrate comprises a second substrate, a color film, a common electrode layer, and a second alignment film.
The motivation is that the burn-in phenomenon or flicker is hard to occur, the numerical aperture is large and a bright display is realized, is obtained (Nishimura, [0116]).

Regarding claims 5 and 13, Kureo also teaches that a material of the first alignment film (12M in Fig. 2) and a material of the second alignment film (11M in Fig. 2) are polyimide ([0052]).

Regarding claims 6 and 14, Kureo also teaches that the color filter (15 and 16 in Fig. 2, [0051]) comprises a color filter layer (15 in Fig. 2, [0051]) and a plurality of black matrices (16 in Fig. 2, [0051]), the color filter layer (15 in Fig. 2, [0051]) comprises a plurality of red color resists, green color resists, and blue color resists (Fig. 2, [0051]), and the black matrices (16 in Fig. 2, [0051]) are disposed between any two of the red color resists, green color resists, and blue color resists (Fig. 2, [0051]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroe in view of Yuan and Xu as applied to claims 3 and 11 above, and further in view of Oh (US 2017/0123244).
Regarding claims 7 and 15, Kuroe in view of Yuan and Xu already teaches the plurality of photo spacers and the first dams. Kuroe does not teach the following elements. 
Oh teaches the following elements (Fig. 1, 3-4 and 11, [0079, 0106-0107, 0129-0133]):
(Claims 7 and 15) a material of first dams (DP1 and/or DP2 in Fig. 1 and 11, [0106-0107, 0129-0133]) is same as a material of any one of the photo spacers, the red color resists, green color resists, and blue color resists ([0106-0107]), the gate metal layer, the source/drain metal layer, and the planarization layer.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oh for the system of Kuroe in view of Yuan and Xu such that in the system of Kuroe in view of Yuan and Xu, 
(Claims 7 and 15) a material of the first dams is same as a material of any one of the photo spacers, the red color resists, green color resists, and blue color resists, the gate metal layer, the source/drain metal layer, and the planarization layer.
The motivation is to form the dam with the color filter simultaneously, and secure a sufficient height for the dam patterns DP to properly perform functions, and a display device with a narrow bezel may be realized (Oh, [0106-0107, 0113]).

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroe in view of Yuan as applied to claims 1 and 10 above, and further in view of Kang (US 2009/0147204).
Regarding claims 8 and 16, Kuroe does not teach the following elements. 
Kang teaches the following elements (Fig. 1 and 3, [0009-0015, 0029-0030, 0064]):
(Claims 8 and 16) a LCD device (Fig. 3, [0009-0015, 0029-0030, 0064]) further comprises a chip on film (COF) substrate (30 and 130 in Fig. 1 and 3, [0015, 0030]), an end (Fig. 1 and 3, [0015, 0064]) of the COF substrate (30 and 130 in Fig. 1 and 3, [0015, 0030]) is adhered to (Fig. 1 and 3, [0015, 0064]) the bonding leads (Fig. 1 and 3, [0015, 0064]) by a first adhesive layer (ACF, [0015, 0064]), and another end (Fig. 1 and 3, [0015, 0064]) of the COF substrate (30 and 130 in Fig. 1 and 3, [0015, 0030]) is adhered to (Fig. 1 and 3, [0015, 0064]) a printed circuit board (20 in Fig. 1 and 3, [0015, 0030, 0064]) by the first adhesive layer (ACF, [0015, 0064]);
(Claim 9 and 17) the first adhesive layer (ACF, [0015, 0064]) is an anisotropic conductive adhesive (ACF, [0015, 0064]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kang for the system of Kuroe in view of Yuan such that in the system of Kuroe in view of Yuan, 
(Claims 8 and 16) a LCD device further comprises a chip on film (COF) substrate, an end of the COF substrate is adhered to the bonding leads by a first adhesive layer, and another end of the COF substrate is adhered to a printed circuit board by the first adhesive layer;
(Claim 9 and 17) the first adhesive layer is an anisotropic conductive adhesive.
The motivation is to make the LCD compact and provide a LCD having the advantages that it has good picture quality, is light and thin, and consumes low power (Kang, [0009, 0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871